UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 99-20467


                      ALLEN L LAMAR; ET AL,

                                                         Plaintiffs,


                              VERSUS


H H COFFIELD, Former Chairman, Texas Board of Corrections; WALTER
L PFLUGER, member of Board of Corrections; JAMES M WINDHAM, member,
Board of Corrections; LESTER BOYD, member, Board of Corrections;
WALTER M MISCHER, member, Board of Corrections; DAVID D ALLEN,
member, Board of Corrections; W ERVIN JAMES, Member, Board of
Corrections; FRED W SHIELD, member, Board of Corrections; L H TRUE,
member, Board of Corrections; GEORGE J BETO, DR, Director of the
Texas Department of Corrections,

                                           Defendants - Appellees,

                              VERSUS

                      DARREN RENE WILLIAMS,

                                                 Movant - Appellant.




          Appeal from the United States District Court
           For the Southern District of Texas, Houston
                           (72-CV-1393)
                           June 2, 2000
Before DAVIS, DUHÉ and DENNIS, Circuit Judges.




                                1
PER CURIAM:*

      Texas prisoner Darren Williams appeals from the district

court’s denial of his motion to terminate prospective relief in a

civil class action with respect to prison conditions.

      In October 1972, Texas prison system inmates Allen Lamar and

Lorenzo Davis filed this pro se civil rights action against the

state for “violations of their rights to be free from the arbitrary

infliction of racially segregated facilities.”            Lamar v. Coffield,

951 F.Supp. 629, 630 (S.D. Tex. 1996).         On February 16, 1977, the

district court for the Southern District of Texas entered an Order

certifying the case as a class action and naming three separate

classes composed of all past, present and future inmates of the

Texas Department of Criminal Justice, Institutional Division.                 The

three classes consist of black inmates who are plaintiffs or

plaintiff-intervenors,   Hispanic       inmates    who    are    plaintiffs    or

plaintiff-intervenors    and   a   mixed   group    of    white,    black     and

Hispanic   defendant-intervenors.        In   1977,      the    district   court

enjoined the state permanently from racially segregating inmate

housing and other facilities “unless an objective assessment showed

that integration for a particular prisoner would pose a high

likelihood of danger to him or others.”           Id.

      On January 29, 1999, Texas prisoner Darren Williams filed in


  *
   Pursuant to 5th CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5th CIR. R. 47.5.4.

                                    2
the district court a motion to terminate prospective relief in this

civil class action with respect to prison conditions under 18

U.S.C. § 3626(b), which, in pertinent part, provides:

     (b) Termination of relief.--
          (1) Termination of prospective relief.–(A) In any
     civil action with respect to prison conditions in which
     prospective relief is ordered, such relief shall be
     terminable upon the motion of any party or intervener–...


     Williams alleged that he is a plaintiff-intervenor and a

member of the Plaintiff class. The district court summarily denied

Williams’s motion on April 27, 1999 without assigning reasons. The

record discloses that Williams is neither a named class member nor

an intervenor in this class action.    In previous cases we have held

that we have no jurisdiction to consider an appeal by a class

member who has not attempted to intervene as a named party.      See

Cook v. Powell Buick, Inc., 155 F.3d 758, 761 (5th Cir. 1998);

Searcy v. Philips Electronics N. Am. Corp., 117 F.3d 154, 156-57

(5th Cir. 1997); Loran v. Furr’s/Bishop’s, Inc., 988 F.2d 554 (5th

Cir. 1993); Walker v. City of Mesquite, 858 F.2d 1071, 1074 (5th

Cir. 1988)(“[T]he better practice...is for nonnamed class members

to file a motion to intervene and then, upon the denial of that

motion, appeal to this Court.”) (citing Marino v. Ortiz, 484 U.S.

301 (1988)).   Thus, we are constrained to dismiss the instant

appeal for lack of jurisdiction.

DISMISSED.



                                   3